DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 09/26/2022 to the Office Action mailed on 03/31/2022 is acknowledged.
 
Claim Status
Claims 1-4, 7, 8, 10-18, 21-24, 27, 28, and 31-38 are pending. 
Claims 1, 21, 23, 24, 27, 28, 31-33 and 35 are currently amended.
Claims 5, 6, 19, 20, 25, 26, 29, and 30 were previously canceled and claim 9 is canceled. 
Claims 36-38 are newly added. 
Claims 1-4, 7, 8, 10-18, 21-24, 27, 28, and 31-38 have been examined.
Claims 1-4, 7, 8, 10-18, 21-24, 27, 28, and 31-38 are rejected.
Priority
	Priority to application 63/114194 filed on 11/16/2020 are accepted.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/29/2022 and 09/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
The rejection of claims 21-24, 27, 28, and 31-33 under 35 U.S.C. 103 as being unpatentable over Garrett et al. (Japanese Patent Application 2017155049 A1, Published 09/07/2017) in view of Anavi-Goffer (US Patent Application Publication 2019/0070124 A1, Published 03/07/219) is withdrawn in view of the amendments to the claims.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Garrett et al. (Japanese Patent Application 2017155049 A1, Published 09/07/2017) in view of Ward et al.  (Cannabidiol inhibits paclitaxel-induced neuropathic pain through5-HT1Areceptors without diminishing nervous system function or chemotherapy efficacy, Published 10/04/2013) is moot since the claim is canceled.
1-4, 7, 8, 10-18, 21-24, 27, 28, and 31-35 under 35 U.S.C. 103 as being unpatentable over Garrett et al. (Japanese Patent Application 2017155049 A1, Published 09/07/2017) in view of Ward et al.  (Cannabidiol inhibits paclitaxel-induced neuropathic pain through5-HT1Areceptors without diminishing nervous system function or chemotherapy efficacy, Published 10/04/2013) is withdrawn in view of the amendments to the claims.

This is a new ground of rejection.
Claims 1-4, 7, 8, 10-18, 21-24, 27, 28, and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett et al. (Japanese Patent Application 2017155049 A1, Published 09/07/2017) in view of Ward et al.  (Cannabidiol inhibits paclitaxel-induced neuropathic pain through5-HT1Areceptors without diminishing nervous system function or chemotherapy efficacy, Published 10/04/2013), Zhang et al. (WO 2019/232783 A1, Published 12/12/2019), and McCarty (US Patent 5112616, Published 05/12/1992).
The claims are directed to a composition comprising 10-35% gelatin, 5-35% sugar alcohol such as mannitol, and 20-70% a cannabidiol derivative such as cannabidiolic acid methyl ester, wherein the composition has a disintegration time of approximately 1-5 seconds. The claims are further directed to the composition comprising a colorant and/or flavorant. The claims are further directed to a method of treating neuropathic pain.
Garrett et al. teach a tablet formulation comprising 3% bovine gelatin, 2% mannitol, 0.2% aspartame and 2% Aripiprazole formed by a method including lyophilization having a disintegration of 0-4 seconds (paragraphs 0025-0027). The carrier is pharmaceutical as long as the oral pharmaceutical composition disintegrates within 10 seconds in contact with the fluid and is in the form of a rapidly dispersed dosage form designed to rapidly release the active ingredient; It may be any carrier that is acceptable to the patient. Preferred carriers are gelatins such as bovine gelatin, porcine gelatin or fish gelatin. Bovine gelatin is particularly preferred (paragraph 0018). Aripiprazole is effective for various disorders of the central nervous system associated with the 5-HT 1A receptor subtype, which induces cognitive impairment due to refractory schizophrenia or chronic schizophrenia and other (paragraph 0015). Aspartame is a sweetener (paragraph 0023). “Gelatin and mannitol were added to pure water in a mixing vessel, which was then heated to about 60 ° C. with mixing. Mixing was continued in vacuo until the gelatin was completely dissolved. The mixture was cooled” (paragraph 0025).
Garrett et al. lacks a teaching wherein the composition comprises a cannabinoid. Garrett et al. also lacks a teaching wherein the composition is administered to treat neuropathic pain. Garrett et al. also lacks a teaching wherein the composition is placed in the buccal cavity.
Ward et al. teach CBD is protective against PAC-induced neurotoxicity mediated in part by the 5-HT1A receptor system; treatment with CBD during Paclitaxel chemotherapy may be safe and effective in the prevention or attenuation of chemotherapy-induced neuropathic pain (abstract).
Zhang et al. teach that since cannabidiol has low bioavailability and poor stability due to the gastric fluid in the gastrointestinal system, it should be absorbed and administered through the oral mucosa (paragraph 00009). The bioavailability of cannabidiol is low, and it needs to be administered in large doses to achieve the goal of effectiveness; However, the use of large doses will inevitably bring compliance problems and increase the economic burden of patients; At the same time, large doses of drugs will also aggravate the liver (paragraph 0017).
McCarty teach “This application is directed to a tablet for the buccal administration of an active ingredient. Buccal administration (in the pouch of the cheek of the subject) is particularly useful for active ingredients which show poor bioavailability upon administration through other non-parenteral modes. This poor availability can be attributed to low solubility, degradation by enzymes or destruction by acid upon passing through the intestinal tract, or first pass destruction by the liver enzymes after absorption from the gastrointestinal tract” (column 1, lines 15-26). “Applicant has discovered a fast buccal formulation which rapidly delivers the active ingredient through the buccal route in an unexpected manner. Such a rapid delivery from a buccal formulation is useful for delivering a bolus dose to achieve a rapid rise in blood levels. Moreover, the rapid delivery of the drug from the buccal tablets unexpectedly obviates the need for an adhesive, which is required in other buccal tablets to prevent the patient from swallowing the dosage form” (column 1, lines 64-68 and column 2, lines 1-7). The disintegration of the buccal tablet occurs from 0.5 to 5 minutes (prior art claim 1). The fast buccal tablets described herein will deliver the buccally absorbable active ingredient to a patient in need of such treatment in approximately one minute (column 4, lines 1-5). “To administer the active ingredient in conformance with the invention described herein, a fast buccal tablet is simply placed in the buccal pouch of the oral cavity, and allowed to dissolve. The drug is delivered systemically upon dissolution” (column 4, lines 6-13). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute a CBD derivative for aripiprazole in the composition of Garrett et al. and have a reasonable expectation of success. One would have been motivated to do so in since Ward et al. teach that CBD modulates the 5-HT1A receptor and Garrett et al. teach that aripiprazole is also a 5-HT1A receptor modulator. Furthermore, one would be motivated to make the substitution in order to treat neuropathic pain. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to administer the composition of Garrett et al. as modified by Ward et al. to the buccal cavity and have a reasonable expectation of success. One would have been motivated to do so in order to administer CBD through the oral mucosa and improve the bioavailability of CBD and avoid the destabilization effect of the gastric juices. The improvement of the bioavailability of CBD also allows for lower concentrations of CBD being administered to achieve the same therapeutic effect. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to arrive at the instantly claimed amounts and doses of CBD and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617